ORDER
This is a petition for certiorari in which the petitioner, an operator of a bath-house facility in Westerly, asks that the respondents, Westerly’s Town Manager, its Public Works Director, and its Water Department Superintendent, be ordered to supply fresh water for use in the showers and toilet facilities located on the premises. The petition seeks a review of a Superior Court justice’s denial of the petitioner’s prayer for preliminary injunctive relief.
After a review of the record, it is hereby ordered as follows:
1. Consideration of the petition is deferred.
2. The respondents are directed to forthwith restore the petitioner’s water supply to its former capacity.
3. The petitioner is directed to seek an expeditious hearing on his complaint in which he seeks permanent injunctive relief. The trial justice’s attention is directed to Westerly’s emergency water ordinance enacted in late May 1981, specifically, the exemption which excludes from the ordinance’s operation “commercial users but only to the extent that the use of water is a necessary product for the delivery of its service * * *.” Attention is also directed to the enforcement provisions which provide nothing in the way of injunctive relief but rely solely on the punitive measures which provide for either a fine or imprisonment.
WEISBERGER, J., did not participate.